Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 04/18/2022 is acknowledged.
Drawing objections in the Office action of 03/09/2022 are withdrawn 
Claim rejections under 35 U.S.C. § 112 in the Office action of 03/09/2022 are withdrawn. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Drawer latch assembly with lock feature and improved installation as claimed in independent claims 1 and 12 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 6,547,289 (Greenheck et al.) discloses a latching mechanism (10) for latching closed a moveable member of a cabinet (Figures 1-8), the latching mechanism comprising: 
a support (16) having a back plate (18) mounted to the moveable member (12), the back plate (18) having an opening (58) extending therethrough; 
an end cap (35) attached to a lateral end of the support and having a mating stem that extends at least partially into the support (the fastener that fixes end cap 35 to the support 16 defines the mating stem; Col.2, L50-53); and 
a latch (46) having a leading end (63) that extends through the opening (58) in the back plate (18) and a trailing end (48) having a mating bore (54).
Greenheck is silent about the mating bore 54 is sized to receive the mating stem of the end cap, and wherein the mating bore (54) defines a pivotal axis, wherein the latch is configured to pivot along the pivotal axis between an open position in which the moveable member is free from the cabinet and a closed position in which the latch prevents the moveable member from moving away from the cabinet (for claim 1), and a locking member attached to the mounting frame (14) and being translatable between locked and unlocked positions (for claim 12).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,292,191 (Silvon) discloses a drawer latch assembly, in Figures 1-6, as claimed with support 21 attached to the moveable member 50, backplate 20 with an opening to receive a pivoting latch 60, and end cap 40 having a mating stem 44. Silvon is silent about the backplate having an opening, the training end of latch having a bore that is sized to receive the mating stem, and the mating bore defines a pivotal axis (claim 1), and a locking member is translatable between a locking and unlocking positions (claim 12).       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675